                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



TIMOTHY DANIEL FINLEY,                               Case No. 6:18-cv-00931-SB

                Petitioner,                          ORDER

        v.

GARRETT LANEY, Superintendent,
Oregon State Correctional Institution,

                Respondent.


IMMERGUT, District Judge.

       Petitioner Timothy Daniel Finley, an individual in custody at the Oregon State

Correctional Institution, filed a Petition for Writ of Habeas Corpus (“Habeas Petition”) pursuant

to 28 U.S.C. § 2254, challenging a 2014 decision by the Oregon Board of Parole and Post-Prison

Supervision. ECF 1. Magistrate Judge Stacie F. Beckerman issued her Findings and

Recommendation (“F&R”) on March 24, 2020, recommending that this Court deny Petitioner’s

Habeas Petition (ECF 1), dismiss the case with prejudice, and decline to issue a certificate of

appealability. ECF 38. Petitioner timely filed objections to the F&R, ECF 40, to which

Respondent replied. ECF 41.

       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

PAGE 1 – ORDER
28 U.S.C. § 636(b)(1). If a party files objections to a magistrate judge’s F&R, “the court shall

make a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. But the court is not required to review, de

novo or under any other standard, the factual or legal conclusions of the F&R to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 152 (1985); United States v. Reyna-

Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not preclude

further review by the district judge, sua sponte” whether de novo or under another standard.

Thomas, 474 U.S. at 154.

       This Court has considered Petitioner’s objections and reviewed Magistrate Judge

Beckerman’s F&R de novo. Finding no error, this Court adopts Magistrate Judge Beckerman’s

F&R. ECF 38. Petitioner’s Habeas Petition, ECF 1, is DENIED, and this case is DISMISSED

with prejudice. This Court DECLINES to issue a certificate of appealability because Petitioner

has not made a substantial showing of the denial of a constitutional right, as required under

28 U.S.C. § 2253(c)(2).



       IT IS SO ORDERED.

       DATED this 8th day of April, 2020.


                                                     Karin J. Immergut
                                                     United States District Judge




PAGE 2 – ORDER
